DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu U.S. Patent Application 20030074174 in view of Oh U.S. Patent Application 20170272890.
Regarding claim 11, Fu discloses a system comprising: 
an imaging device (Scanner 23) configured to capture an image of the ear (paragraph [0142]: operations 1000 to scan a subject ear canal or mold (e.g., raw or trimmed impression) of the subject ear canal); and 
a controller (computer-aided design tool 15) configured to: 
generate a three-dimensional (3D) geometry of an ear of a user based in part on data within the image describing the ear, the 3D geometry describing a shape of at least a portion of an ear canal of the ear (paragraph [0142]: The scanning operations are then followed with operations 1100 to process the multiple scans into a single, cohesive point cloud representation of a non star-shaped surface; paragraph [0143]: Operations 1200 are then performed to generate a three-dimensional model of a surface that describes the shape of at least a portion of the subject ear canal, from the point cloud representation); and 
generate a design of an in-ear device based in part on the 3D geometry of the ear, the design describing a shell of the in-ear device that is customized to fit within at least a portion of the ear canal (paragraph [0147]: Operations 1300 are then performed to generate a finished model of a hearing-aid shell from the surface triangulation; paragraph [0050]: the overall automated design process may be verified by comparing the three-dimensional model of the printed shell to see if it conforms with the original surface triangulation that models a shape of the ear canal and was generated from the original scan data).
Fu discloses all the features with respect to claim 11 as outlined above. However, Fu fails to disclose anthropometric data within the image describing the ear explicitly. 
Oh discloses anthropometric data within the image describing the ear (paragraph [0063]: the anthropometric feature extraction unit 310 may 3D-model the shape of the outer ear of the user from the plurality of images containing the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 12, Fu as modified by Oh discloses the system of claim 11, wherein the controller is further configured to: 
detect, based on the anthropometric data, features of the ear (Oh’s paragraph [0063]: the anthropometric feature extraction unit 310 may 3D-model the shape of the outer ear of the user from the plurality of images containing the user); and 
generate, based on the features of the ear, the 3D geometry of the ear (Fu’s paragraph [0143]: Operations 1200 are then performed to generate a three-dimensional model of a surface that describes the shape of at least a portion of the subject ear canal, from the point cloud representation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 15, Fu as modified by Oh discloses the system of claim 11, wherein at least a portion of the shell of the in-ear device is configured to seal against the ear canal (Fu’s paragraph [0050]: comparing the three-dimensional model of the printed shell to see if it conforms with the original surface triangulation that models a shape of the ear canal and was generated from the original scan data). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 16, Fu as modified by Oh discloses the system of claim 11, wherein the shell of the in-ear device houses a speaker and an acoustic sensor (Oh’s paragraph [0077]: The sound output device 550 may include a speaker 551 which outputs an audio signal and a microphone 553 which receives the audio signal reflected from the outer ear; the device has two pairs of speakers and microphones, one for each ear). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 17, Fu as modified by Oh discloses the system of claim 11, wherein the design of the in-ear device is provided to a manufacturer of the in-ear device (Fu’s paragraph [0152]: Block 1400, the thickened model is then printed in three-dimensions as a physical hearing-aid shell… Quality assurance operations may also be performed at this stage and throughout the manufacturing process). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 18, Fu as modified by Oh discloses the system of claim 11, wherein the anthropometric data includes measurements of the ear, and the measurements are used to generate the 3D geometry of the ear (Oh’s paragraph [0064]: the anthropometric feature extraction unit 310 may estimate, from the estimated head size, the shape and the size of an outer ear and an interaural distance, i.e., the distance between ears; paragraph [0063]: the anthropometric feature extraction unit 310 may 3D-model the shape of the outer ear of the user from the plurality of images containing the user). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.

Claim 5 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 5.

Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.

Claim 7 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 7.

Claim 8 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 8.

Regarding claim 9, Fu as modified by Oh discloses the method of claim 1, wherein the anthropometric data is an image of the ear received from a device, and the image is used to generate the 3D geometry of the ear (Oh’s paragraph [0063]: the anthropometric feature extraction unit 310 may 3D-model the shape of the outer ear of the user from the plurality of images containing the user; Fu’s paragraph [0143]: Operations 1200 are then performed to generate a three-dimensional model of a surface that describes the shape of at least a portion of the subject ear canal, from the point cloud representation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Regarding claim 10, Fu as modified by Oh discloses the method of claim 1, wherein the anthropometric data describing the ear is determined from a video of the user (Oh’s paragraph [0059]: The anthropometric feature extraction unit 310 extracts a user's anthropometric feature from user information representing a user's feature. In detail, the user information may be image information. Here, the image information may include at least one of a video and a still image). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu’s to use anthropometric data as taught by Oh, to provide a binaural audio signal processing device and method for playing multi-channel or multi-object signals in stereo.

Claim 19 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 19.

Claim 20 recites the functions of the apparatus recited in claim 12 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the medium steps of claim 20.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu U.S. Patent Application 20030074174 in view of Oh U.S. Patent Application 20170272890, and further in view of Broderick U.S. Patent Application 20130239301.
Regarding claim 13, Fu as modified by Oh discloses all the features with respect to claim 11 as outlined above. However, Fu as modified by Oh fails to disclose an entrance of the ear canal, a conchal bowl of the ear, and a pinna of the ear.
Broderick discloses an entrance of the ear canal, a conchal bowl of the ear, and a pinna of the ear (paragraph [0028]: at least a partial arc extending from the earbud, circumferentially posterior to the auricle (or pinna) of the wearer of the apparatus, to a region between the helix and the head of the wearer of the apparatus and behind the location where the first earbud is inserted into the conchal bowl and external auditory canal or ear canal of the wearer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu and Oh’s to check conchal bowl and pinna of the ear as taught by Broderick, to provide more comfortable headgear.

Claim 3 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 3.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu U.S. Patent Application 20030074174 in view of Oh U.S. Patent Application 20170272890, and further in view of Boyd U.S. Patent Application 20180054604.
Regarding claim 4, Fu as modified by Oh discloses determining features describing the anthropometric data; compiling the key points and detected edges to form the 3D geometry of the ear (Oh’s paragraph [0063]: the anthropometric feature extraction unit 310 may 3D-model the shape of the outer ear of the user from the plurality of images containing the user; Fu’s paragraph [0143]: Operations 1200 are then performed to generate a three-dimensional model of a surface that describes the shape of at least a portion of the subject ear canal, from the point cloud representation). However, Fu as modified by Oh fails to disclose identifying key points and detected edges using a machine learning algorithm and the features.
Boyd discloses identifying key points and detected edges using a machine learning algorithm and the features (paragraph [0065]: identify attributes of any points represented in either or both of the first image and the second image, including but not limited to any number of edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects, or portions of objects, expressed therein using one or more algorithms or machine-learning tools).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fu and Oh’s to use chine-learning as taught by Boyd, to identify object flexibly.

Claim 4 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616